                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

REHCO, LLC,

                    Plaintiff,
                                                    Case No. 13-cv-2245
             v.
                                                    Judge John Robert Blakey
SPIN MASTER, LTD.,

                    Defendant.

                    MEMORANDUM OPINION AND ORDER

      Before the Court is Defendant Spin Master’s combined claim construction

brief and renewed motion for summary judgment [230]. For the reasons explained

below, the Court grants the request for additional claim construction, but denies the

motion for summary judgment.

A.    Background & Procedural History

      Plaintiff Rehco, LLC and Defendant Spin Master, Ltd both are in the

business of making toys – in particular, remote controlled toys. Rehco and Spin

Master collaborated at times, but their relationship soured, and Rehco sued Spin

Master on March 26, 2013 for patent infringement and breach of contract. See [1].

      Rehco’s second amended complaint [37], which is the operative complaint,

alleged breach of two agreements (a radio-controlled helicopter agreement and a

rechargeable radio-controlled airplane development agreement) and infringement of

two patents (U.S. Patent No. 7,100,866 and U.S. Patent No. 6,612,893). See id.

Spin Master filed a counterclaim alleging that Rehco breached the parties’
helicopter and airplane agreements; Spin Master also sought a declaratory

judgment that Rehco had no right, title, or interest in the ‘893 patent, and it

claimed a right to attorneys’ fees based upon Rehco’s bad faith assertion of an

infringement claim as to that patent. See [78]. The Court dismissed the ‘893 patent

infringement claim on March 17, 2014, see [86], leaving just the claim of

infringement as to the ‘866 patent. In that claim, Rehco alleges that Spin Master

directly infringes at least claims 1, 2, 10, 11 and 12 of the ‘866 patent by making,

using, offering for sale, selling and/or importing auto hover toys that infringe the

‘866 patent. [37], ¶ 30. Alternatively, Rehco alleges that Spin Master indirectly

infringed claims 1, 2, 10, 11 and 12 when it induced others to use the infringing

products in a manner that violates one or more claims of the ‘866 patent. Id. at ¶

31.

       The parties engaged in extensive discovery and filed claim construction

briefs, ultimately asking the Court to construe specific terms in claim 1, which

recites:

             1. A vehicle having a means for propelling in a vertical
       direction, further comprising:

       a transmitter positioned on the bottom of said vehicle for transmitting
             a signal from the vehicle downwardly away from said vehicle;

       a receiver positioned on the bottom of said vehicle for receiving said
             signal as it is bounced off of a surface, defined as a bounced
             signal; and

       a control system that automatically sets a speed of the propelling
             means in response to the receiver, said control system having a

                                         2
             first means to set the speed of the propelling means to a
             first speed when the receiver receives the bounced signal
             and the control system having a second means to set the
             speed of the propelling means to a second speed when
             the receiver does not receive the bounced signal, the first
             speed being predefined as a speed that causes the vehicle to gain
             altitude and the second speed being predefined as a speed that
             causes the vehicle to lose altitude.

[37-4], p. 16 (‘866 Patent, col. 7, line 55–col. 8, line 6) (emphasis added). With

regard to the “means for propelling in a vertical direction” element, the parties

stipulated that the function is “propelling in a vertical direction” and the structure

is “a single rotor assembly and a separate counter-torque assembly, or a counter-

rotating assembly, and equivalents thereof.” See [104]. The parties asked the Court

to construe: “first means to set the speed of the propelling means to a first speed

when the receiver receives the bounced signal” and “second means to set the speed

of the propelling means to a second speed when the receiver does not receive the

bounced signal.” Id. And they offered conflicting constructions. The parties did not

ask the Court to construe any other claim terms or language.

      Based upon the parties’ submissions, the Court issued its claim construction

ruling, [125], adopting Rehco’s proposed construction of the disputed claim

language, as follows:

“first means to set the speed of the Function: to set the speed of the
propelling means to a first speed when propelling means to a first speed when
the receiver receives the bounced signal” the receiver receives the bounced signal




                                          3
                                                Structure:     Circuit     Board     136
                                                programmed to set the speed of the
                                                propelling means to a first speed when
                                                the receiver receives the bounced signal
                                                or equivalents thereof

“second means to set the speed of the           Function: to set the speed of the
propelling means to a second speed when         propelling means to a second speed when
the receiver does not receive the bounced       the receiver does not receive the bounced
signal”                                         signal

                                                Structure:     Circuit     Board      136
                                                programmed to set the speed of the
                                                propelling means to a second speed when
                                                the receiver does not receive the bounced
                                                signal or equivalents thereof



[125], at p. 25. After the Court construed the disputed claim language, Spin Master

moved for summary judgment, and it became clear that resolution of Spin Master’s

summary judgment motion required construction of additional claim language

relating to the “signal” and “control system” terms.           In particular, the Court

determined that “a signal,” “said signal,” and “the bounced signal,” as used in claim

1, referred to a single signal and not multiple signals. [187], p. 39. The Court

acknowledged that this construction ran contrary to the general rule that “a” means

“one or more” but found that the claim language, the specification, and the proffered

expert testimony all supported the construction. Id. at pp. 35–39. With respect to

the control system, the Court determined that claim 1 disclosed a clear-cut, two-step

decision tree, where step one asks whether the bounced signal was received, and if

the answer is “yes,” then the first speed is initiated, and if the answer is “no,” then

                                            4
the second speed is initiated. Id. at pp. 44–45.

          Applying these constructions, the Court granted summary judgment to Spin

Master on Rehco’s infringement claim. 1 See id. The Court also granted summary

judgment to Spin Master on Rehco’s claim for breach of the helicopter agreement

and on Rehco’s claim for breach of the airplane agreement as to certain products

(namely, the Osprey and Dominator products), but denied the motion as to other

products (namely, the Jet Set, A-10 Warthog and Hawk Eye Blue Sky products). Id.

          After the Court issued its summary judgment decision, Rehco dismissed with

prejudice its claim for breach of the airplane agreement, and Spin Master dismissed

with prejudice its claims for breach of both agreements, as well as its claim for

attorneys’ fees.       See [198].    The Court entered final judgment [201], and Rehco

appealed.

          On appeal, the Federal Circuit vacated this Court’s summary judgment and

remanded the case for additional proceedings.                See [210].     The Federal Circuit

vacated summary judgment as to Rehco’s claim for breach of the helicopter

agreement, overruling this Court’s finding that Rehco had released its claim for

royalties on a particular product, the Havoc Heli.                Id. at 7–9.     The Court also

overruled this Court’s construction of the term “a signal” to mean “one single

signal,” holding instead that “a signal” must be construed to mean “one or more

signals.” Id. at 10–11.

          In remanding the case, the Federal Circuit noted that the parties’ appellate

1   Familiarity with the Court’s prior claim construction and summary judgment rulings is presumed.
                                                  5
arguments revealed an additional dispute on claim construction; in particular, the

parties, for the first time on appeal, disagreed about what would be required to

satisfy claim 1’s predefined-speed limitation.       See [210], at 12. As a result, the

Federal Circuit instructed this Court to consider whether the parties’ disagreement

reflected an actual dispute over claim construction and, if so, how to resolve that

dispute. Id.

      Spin Master filed a combined petition for panel rehearing and rehearing en

banc, which the Federal Circuit denied, [219]; the mandate issued April 15, 2019.

See [221].     This Court held a status hearing a week later. At that time, Spin

Master indicated that it planned to pursue the additional claim construction issue

flagged by the Federal Circuit. Rehco disagreed that there was a dispute as to the

applicable construction of “a predefined speed” and argued instead that the issue

represented a question of fact to be resolved at trial. The Court thus set a trial date

and, at the parties’ request, also set a schedule for additional claim construction and

summary judgment briefing.

      Spin Master filed a combined claim construction and summary judgment

brief on May 17, 2019 [225]; the parties, a second time, briefed both claim

construction and summary judgment, and the Court held a hearing on these issues

on August 15, 2019.

      This time, Spin Master asks the Court to construe one additional term from

claim 1: “predefined.”   See [249], p. 3.       In particular, Spin Master argues that


                                            6
“predefined” is a further limitation on that “first speed” such that the speeds are

predefined–that is, programmed into the circuit board. Spin Master asks the Court

to construe “a first speed being predefined” to mean “a speed programmed on the

circuit board in advance to cause a vehicle to gain altitude,” and it asks the Court to

construe “a second speed being predefined” to mean “a speed programmed on the

circuit board in advance to cause the vehicle to lose altitude.”     Id. at 4–5. Spin

Master also argues that, with the claim so construed, it is entitled to summary

judgment of non-infringement.       Alternatively, Spin Master argues that under

Rehco’s proposed construction, the ‘866 patent is invalid.

B.    Claim Construction Issues

      Spin Master argues that the term “predefined,” as used in claim 1 with

respect to the speed, requires construction. Rehco disagrees.

      Clearly, claim construction constitutes the first step in any infringement

analysis. Rehco LLC v. Spin Master, Ltd., 759 F. App’x 944, 948 (Fed. Cir. 2019)

(“Determining infringement requires two steps: (1) properly construing the claim;

and (2) comparing the properly construed claim to the accused product.); Duncan

Parking Techs., Inc. v. IPS Grp., Inc., 914 F.3d 1347, 1360 (Fed. Cir. 2019) (“An

infringement analysis entails two steps. The first step is determining the meaning

and scope of the patent claims asserted to be infringed. The second step is

comparing the properly construed claims to the device accused of infringing.”);

Markman v. Westview Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir. 1995). It is “a


                                          7
‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415

F.3d 1303, 1312 (Fed. Cir. 2005) (quoting Innova/Pure Water, Inc. v. Safari Water

Filtration Systems, Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004) and citing Vitronics

Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996) (“we look to the

words of the claims themselves … to define the scope of the patented invention”),

and Markman, 52 F.3d at 980 (“The written description part of the specification

itself does not delimit the right to exclude. That is the function and purpose of

claims.”)).

       Generally, where the parties dispute the meaning of a claim, the law requires

the trial court to construe the claims before turning to issues such as infringement

and invalidity. Rehco indicates that it does not object to this Court construing the

“predefined first speed” being construed as “a first speed based on a criterion or

criteria defined in advance” and the “predefined second speed” being construed as

“a second speed based on a criterion or criteria defined in advance.” See [237], p. 10

n.4.   Spin Master indicates that, to the extent Rehco is proposing an agreed

construction of a “predefined first speed” to mean a “speed programmed on the

circuit board in advance to cause the vehicle to gain altitude” and an agreed

construction of a “predefined second speed” to mean a “speed programmed on the

circuit board in advance to cause the vehicle to lose altitude,” it agrees. See [246], p.

5. Thus, the parties appear to agree that “predefined” means “defined in advance.”


                                           8
But they appear to disagree about what is defined in advance and how or where

that definition is achieved. Spin Master argues that the claim limitation requires

that the speeds be pre-programmed into the Circuit Board; Rehco seems to be

saying that the speeds just need to be defined somewhere in advance. Spin Master

argues that Rehco is essentially reading “predefined” out of the claims when it

argues that the speeds need not be programmed into the circuit board in advance of

the operation.

      As explained, the Court previously adopted Rehco’s proposed construction of

the disputed claim 1 terms as follows:

Disputed Claim Term                          Court’s Construction

“first means to set the speed of the Function: to set the speed of the
propelling means to a first speed when propelling means to a first speed when
the receiver receives the bounced signal” the receiver receives the bounced signal

                                             Structure:     Circuit     Board     136
                                             programmed to set the speed of the
                                             propelling means to a first speed when
                                             the receiver receives the bounced signal
                                             or equivalents thereof

“second means to set the speed of the        Function: to set the speed of the
propelling means to a second speed when      propelling means to a second speed when
the receiver does not receive the bounced    the receiver does not receive the bounced
signal”                                      signal

                                             Structure:     Circuit     Board      136
                                             programmed to set the speed of the
                                             propelling means to a second speed when
                                             the receiver does not receive the bounced
                                             signal or equivalents thereof



                                         9
The parties did not previously ask the Court to construe anything with respect to

the “first speed being predefined as a speed that causes the vehicle to gain altitude”

or the “second speed being predefined as a speed that causes the vehicle to lose

altitude.” But in light of the Court’s prior claim construction, the Court agrees with

Spin Master that the first and second speeds must be programmed in advance of the

operation of the vehicle, and that any such programming necessarily involves

Circuit Board 136. To the extent Rehco is arguing otherwise, the Court rejects that

argument.

      Rehco’s arguments to the contrary notwithstanding, this construction

remains consistent with the language of the specification, which consistently

indicates that the control system and circuit board dictate the speeds. See, e.g., [37-

4], pp. 13–14 (a “control system is provided that automatically sets a speed of the

propelling means in response to the receiver”; “the control system includes a

transmitter and a receiver in communication with a circuit board”; the “control

system may either be a closed loop system or any open loop system,” the latter

which can be “accomplished by including a compensation timer on the circuit

board”). This Court previously determined that the ‘866 patent’s specification and

drawings show that the Circuit Board 136 is part of the control system disclosed in

the patent. [125], at p. 16. And that aspect of the Court’s ruling has not been

disturbed.

      Even the embodiment Rehco cites to suggest that no circuit board is required


                                          10
demonstrates the necessity of a circuit board within the control system:

                In one embodiment, a hover speed is predetermined. . . . Once
         the hover speed is determined the control system is given an upper
         range and lower range of rotor speeds. These include, in the least, a
         speed higher than hover speed to provide a climbing speed and a speed
         lower than hover speed to provide a full speed. However, a range could
         also be established, for example, 5% above the hover speed for a
         climbing speed and 2% below the hover speed for fall speed.
                Once the vehicle is activated . . . the circuit board sends the
         vehicle into a climbing phase, by increasing the rotor speed to the
         climbing speed. In addition, the circuit board begins transmitting a
         signal. When the vehicle is close to a surface or object, the receiver will
         receive the transmission signal that is bounced off the surface. As
         long as the receiver receives the signal, the circuit board
         maintains a climbing phase. . . . At the moment the receiver
         loses the signal, the circuit board will switch to the fall speed
         and enter a deceleration phase. . . . As the receiver regains the
         signal connection, the circuit board switches back to the
         climbing phase . . . .

Id. at p. 14 (‘866 patent, col. 3, line 50–col. 4, line 19)(emphasis added). Claim 1

instructs that the speeds are predefined and that they are predefined on the circuit

board.   2


C.       Spin Master’s Summary Judgment Arguments

         Spin Master argues that its products do not, as a matter of law, infringe the

asserted claims, properly construed.          More specifically, Spin Master argues, Rehco

has no evidence that Spin Master’s products contain claim 1’s “control system.”

         Infringement, of course, is a question of fact. E.g., i4i Ltd. P’ship v. Microsoft

Corp., 598 F.3d 831, 849 (Fed. Cir. 2010), aff’d, 564 U.S. 91 (2011). Comparing the

2
  Based upon the parties’ submissions, Spin Master’s proposed construction does not seek to limit
claim 1 to a single predefined first speed and a single predefined second speed. But even if Spin
Master were to advocate for such a limitation, this Court would decline to adopt that construction as
inconsistent with the Federal Circuit’s decision remanding the case.
                                                 11
construed claims to the accused products “requires a determination that every claim

limitation or its equivalent be found in the accused device,” and those

“determinations are questions of fact.” State of Calif. Dep’t of Transp. v. Tycor

Walls, Inc., 106 F. App’x 709, 712 (Fed. Cir. 2004) (citing Warner-Jenkinson Co. v.

Hilton Davis Chem. Co., 520 U.S. 17, 29 (1997); Bai v. L & L Wings Inc., 160 F.3d

1350, 1353 (Fed. Cir. 1998)).

      Infringement under the doctrine of equivalents occurs when “there is

equivalence between the elements of the accused product” and the “claimed

elements of the patented invention.” Microsoft Corp. v. GeoTag, Inc., 817 F.3d 1305,

1313 (Fed. Cir.), cert. denied sub nom. GeoTag, Inc. v. Google Inc., 137 S. Ct. 313

(2016) (citing Southwall Techs., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1575 (Fed.

Cir. 1995); Duramed Pharm., Inc. v. Paddock Labs., Inc., 644 F.3d 1376, 1380 (Fed.

Cir. 2011)). Even if an accused product “differs enough from an asserted claim to

preclude literal infringement, that product may infringe under the doctrine of

equivalents if there is equivalence between those elements of the accused product

and the claimed limitations of the patented invention that are not literally

infringed.” Zelinski v. Brunswick Corp., 185 F.3d 1311, 1316 (Fed. Cir. 1999) (citing

Warner-Jenkinson, 520 U.S. at 21).

      Infringement lies under the doctrine of equivalents, however, “only if an

equivalent or a literal correspondence of every limitation of the claim is found in the

accused device.”   Id.   An element is equivalent “if the differences between the


                                          12
element and the claim limitation are “insubstantial”–meaning, “the element

performs substantially the same function in substantially the same way to obtain

substantially the same result as the claim limitation.” Id. at 1316–17 (citing Graver

Tank & Mfg. Co. v. Linde Air Prods. Co., 339 U.S. 605, 608 (1950)). Summary

judgment of noninfringement under the doctrine of equivalents is appropriate “only

if no reasonable jury could determine that the limitation and the element at issue

are equivalent.” Id. at 1317 (citing Warner-Jenkinson, 520 U.S. at 39 n.8). See also

Advanced Steel Recovery, LLC v. X-Body Equip., Inc., 808 F.3d 1313, 1317 (Fed. Cir.

2015) (summary judgment of noninfringement is proper when no reasonable jury

could find that every limitation recited in a properly construed claim is found in the

accused device either literally or under the doctrine of equivalents).

       In response to Spin Master’s summary judgment motion, Rehco represents

that, in the accused products, “if all signals are received, the products will modify

the percentage of the [pulse width modulation or PWM] by a predetermined

amount, which will in turn cause an increase in the speed of the motor, which will

then cause an increase in the speed of the propeller.” [237] at p. 22. “Likewise, if no

signals are received, the products will modify the percentage of PWM by a

predetermined amount, which will in turn cause a decrease in the speed of the

motor, which will then cause a decrease in the speed of the propeller.” Id. For

example, Rehco argues, in Spin Master’s Vectron Wave product, “if all signals are

received (i.e., it is at Level 1), the speed will be set to ‘Fly up level 4’” – a “speed that


                                             13
is predefined to cause the vehicle to gain altitude (i.e., ‘Fly up level 4: PWM of fly

up + 24%’).” [237] at p. 22. And, if none of the signals are received (i.e., the Vectron

Wave is at a Level 8), “the speed will be set to ‘Go down level 2’” – a “speed that is

predefined to cause the vehicle to lose altitude (i.e., ‘Go down level 2: PWM % of go

down’).” Id. at pp. 22–23. Rehco argues that Spin Master’s Flutterbye Fairy and

Atmosphere products behave similarly: “if all signals are received there is a

predefined adjustment to motor speed, and in turn propeller speed, to cause the

products to gain altitude” and “if no signals are received, there is a predefined

adjustment to motor speed, and in turn propeller speed, to cause the products to

lose altitude.” Id. at p. 23.

       To support these representations, Rehco cites the testimony of T.W. Wong, an

engineer with Spin Master.       Wong generally testified about how the accused

products work, indicating that the Vectron Wave sends out a series of different

signals, and depending on how many of those signals it receives back, will analyze

and determine whether the motor power should be increased or decreased. [238-3],

at p. 7. Wong testified that if the Vectron Wave receiver receives no signals, “the

power level is decreased by a certain amount and the Vectron Wave will then send

another signal and try again to see how much it has deceased.” Id. at p. 8. He

testified that the amount of the decease is programmed into the Vectron Wave. Id.

He testified that during operation, the Vectron Wave will know at certain times,

based upon the receipt of a signal, that it should increase its altitude, and,


                                          14
depending on the altitude, it will apply a different level increase to raise the

altitude. Id. at p. 9.   He testified that the Vectron Wave has a processor, which

determines, based on which signals are received, “whether more or less power

should be given to the motor.” Id. He testified that the amount of power given to

the motor, based upon the analysis of those signals, is predefined. Id.

      Wong testified that the Vectron Wave uses PWM to control the motor power.

Id. at p. 10. He testified that the Vectron Wave does not have a predetermined

motor speed; it will adjust the speed according to the altitude, as determined by the

receipt or non-receipt of signals. Id. Wong agreed that, in the Vectron Wave, if the

receiver receives all signals back, it will increase its altitude; more specifically, the

processor will increase motor speed, which then results in an increase to the

propeller speed. Id. at p. 20. Wong testified that the motor speed at any particular

level is not predetermined; rather, what is predetermined is the increment for

increasing or decreasing the motor speed, and thus, at different altitudes (as

determined based upon the receipt and non-receipt of signals), the increase or

decrease will be different, all of which is based upon a table in the processor that

maps to the altitude determined by the Vectron’s receiver. Id. at pp. 20–21. Wong

testified that Spin Master’s Vectron Wave, Vectron Wave Battle, and Atmosphere

products all work the same way: each has a table in the processor that dictates the

amount of the increase or decrease in the power level, though the control algorithm

in the Atmosphere is different because it uses a series of signals in the same


                                           15
frequency but with different strengths, whereas the Vectron Wave uses a series of

signals at different frequencies. Id. at p. 23. Wong testified that Spin Master’s

Flutterbye Fairy product similarly has a processor that controls the transmitter; it

sends out a series of sequential signals in fixed intervals and analyzes which are

received to determine whether more or less power is given to the motor. Id. at p. 29.

A table in the processor dictates the amount of the increase or decrease. Id.

      Based upon Wong’s testimony, what is predefined in the accused products is

not a speed per se, but rather a specified increase or decrease in speed.

Additionally, it is clear that Spin Master’s products use a “processor” with a “table”

and not a circuit board. As this Court said in its initial summary judgment ruling,

that a claimed invention and an accused device “may perform substantially the

same function and may achieve the same result will not make the latter an

infringement under the doctrine of equivalents where it performs the function and

achieves the result in a substantially different way.”      [187], at p. 44 (quoting

Advanced Steel Recovery, LLC v. X-Body Equip., Inc., 808 F.3d 1313, 1319–20 (Fed.

Cir. 2015)). But, as explained above, infringement under the doctrine of equivalents

does occur when “there is equivalence between the elements of the accused product

… and the claimed elements of the patented invention,” Microsoft, 817 F.3d at 1313.

Whether the accused products’ predefined increases and decreases in speed perform

substantially the same function in substantially the same way to obtain

substantially the same result as the claim limitation’s predefined speeds is a factual


                                         16
question for the jury. Similarly, whether those set changes predefined in the table

in the processor are the equivalent to the predefined speeds programmed into the

control system’s circuit board is also a question for the jury. For now, it is enough to

say that a reasonable jury could answer these questions in the affirmative.

Accordingly, in light of the genuine issues of material fact in the record, the Court

denies Spin Master’s motion for summary judgment.

D.    Invalidity

      Spin Master next argues that Rehco’s proposed construction of the asserted

claims reads out several limitations that would render at least claim 1 of the ‘866

patent invalid as anticipated in the prior art. This Court, of course, presumes the

validity of a patent, and overcoming that presumption “requires clear and

convincing evidence.” Indivior Inc. v. Dr. Reddy's Labs., S.A., 930 F.3d 1325, 1343

(Fed. Cir. 2019). Initially, if Rehco were, as Spin Master suggests, stretching the

claims of the ‘866 patent to cover anything that hovers, this Court would agree that

Rehco’s overreaching would fail. Indeed, that is exactly what this Court said in its

initial summary judgment ruling. See [187], pp. 46–47. But this Court does not

read Rehco’s arguments so broadly.

      Spin Master argues that Jackson (issued in 1987) anticipated a hovering

vehicle with a microcontroller programmed to analyze signals received from sensors

to determine the vehicle’s height; if the vehicle is below a predetermined height, the

microprocessor changes the engine speed to increase lift until the vehicle ascends to


                                          17
the correct altitudes; conversely, if the vehicle is above a predetermined height, the

microprocessor changes the vehicle’s engine speed to decrease lift until the vehicle

descends to the correct altitude. See [230], p. 21. The relevant predetermination in

Jackson would seem to be height, not speed, see [240-12], and, as a result, the Court

is not persuaded that Jackson renders the ‘866 invalid.

      Spin Master also argues that claim 1 is invalid as indefinite. Spin Master

raised this same argument in its prior claim construction submissions, and the

Court rejected it.   See [125], pp. 20–21.     The Court does so again today.      As

construed by this Court, claim 1 does not disclose a general-purpose computer or

generic circuit board; rather, it discloses Circuit Board 136 programmed to achieve

the function disclosed in the patent, according to the process described in the

specification.

E.    Conclusion

      For the reasons explained above, the Court denies Spin Master’s motion for

summary judgment. The case remains set for final pretrial conference on November

13, 2019 and for trial on November 18, 2019.

Date: October 28, 2019



                                               ENTERED:


                                               ____________________________
                                               John Robert Blakey
                                               United States District Judge

                                         18
